Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  159104(27)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 159104
  v                                                                  COA: 344764
                                                                     Emmet CC: 14-003969-FC
  TREVOR JAMES CARRIER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limit for his application for leave to appeal is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk